Citation Nr: 1302660	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a decision that the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from October 1990 to September 1993, and was discharged under bad conduct pursuant to a general court-martial.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 administrative determination of the VA Regional Office (RO) in Boston, Massachusetts.

In September 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  An August 2008 administrative decision found the character of the appellant's period of service from October 1990 to September 1993 to be a bar to VA benefits.  The appellant was notified of this decision and his appellate rights, but did not perfect an appeal.

2.  Evidence received subsequent to the August 2008 administrative decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The appellant entered service in October 1990 and was discharged in September 1993 for bad conduct as a result of general court-martial. 

4.  The preponderance of the competent and credible evidence is against a finding that the appellant was insane at the time of the offenses that resulted in his bad conduct discharge from service.


CONCLUSIONS OF LAW

1.  The August 2008 administrative decision decision which found the character of the appellant's period of service from October 1990 to September 1993 to be a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  Evidence received since the August 2008 administrative decision is new and material concerning whether the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to VA benefits.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

3.  The appellant's bad conduct discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2012); 38 C.F.R. § 3.12 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination). 

Given the Board's decision to reopen the question of whether the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to VA benefits, including the question of whether the appellant was insane at the time of commission of the offenses causing discharge, there is no duty to discuss at this time whether VA has complied with the Veterans Claims Assistance Act of 2000 in regard to new and material evidence.  Likewise, to the extent that this claim has been reopened, any failure of VA to provide the appellant the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

In regard to the issue of whether the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to VA benefits, the appellant did not receive notice subsequent to April 2009.  The Board notes that the appellant's claim was previously denied less than a year earlier in August 2008.  The basis for this denial was clear and it included reference to the applicable regulations.  The Board recognizes that this is not notice to the claim received in April 2009.  However, during the hearing of the claim on appeal in September 2012, the appellant through his representative demonstrated that he knew that psychiatric disease was a factor in determining whether the appellant was insane at the time he committed the offenses that led to his bad conduct discharge.  This was demonstrated by the appellant, through his representative, arguing that he had severe posttraumatic stress disorder at the time of the offenses.  As such, the appellant has demonstrated actual knowledge that if he had a psychiatric disability that would qualify him as insane at the time he committed the offenses his bad conduct discharge would not be a bar to benefits.  See Vasquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim."); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Therefore, the Board finds that the appellant has not been prejudiced as a result of this notice error because the appellant has demonstrated actual knowledge of the evidence required to substantiate his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (holding that notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim). 

Turning to VA's duty assist, a review of the record reflects that the appellant's service treatment records and records of the facts and circumstances of the appellant's discharge have been obtained by VA.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  No medical examination or opinion has been obtained, however, neither is necessary since the appellant's current medical state is not at issue and there is no indication in the service treatment records of any complaint, diagnosis, or treatment for any psychiatric impairment or insanity.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

In sum, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the appellant's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge informed the appellant that acts committed while insane vitiate a finding of a bad conduct discharge, the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the appellant's claim.  However, the appellant's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show the appellant's psychological state at the time he committed his offenses in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the appellant is not shown to be prejudiced on this basis. 

In addition, the Veterans Law Judge indicated at the end of the hearing that he would hold the record open for 30 days to give the appellant an opportunity to submit additional evidence.  Accordingly, the appellant is not shown to be prejudiced on this basis. 

Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Application to Reopen

The appellant's prior claim for VA benefits was denied by an administrative decision dated in August 2008.  The administrative decision indicated that the basis for the denial of benefits was that the appellant's bad conduct discharge is a bar to VA benefits by reason of the sentence of a general court-martial.  The appellant was notified of this decision in September 2008, and provided his appellate rights.  No appeal was taken from that determination.

The relevant evidence before VA at the time of the prior final decision in August 2008 included the appellant's DD 214, the facts and circumstances of his court-martial, and his service treatment records.  The Board notes that the appellant indicated in his claim dated in February 2008 that he could not work due to his back, posttraumatic stress disorder, and anxiety that began in May 1991.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

As the appellant did not timely appeal the August 2008 administrative decision and as new and material evidence in regard to whether he was insane at the time he committed the offenses that led to his bad conduct discharge was not received within one year of the August 2008 administrative decision, so as to warrant "reconsideration" of the matter, the August 2008 administrative decision is final.  38 U.S.C.A. § 7105; see Bond, 659 F.3d at 1367-8.

The appellant filed this application to reopen his claim in April 2009.  The claim of entitlement to VA benefits may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable law, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the appellant filed his current request to reopen his claim in April 2009.  The request was denied by an administrative decision dated in May 2009 on the basis that the appellant's period of service was not honorable for VA purposes.  The appellant timely appealed the May 2009 administrative decision.

Subsequent to the August 2008 administrative decision, additional evidence has been associated with the claims file, including statements of the appellant at a hearing before the undersigned in September 2012.  The appellant through his representative at the hearing reported that he had been abused as a child and that he had a diagnosis of posttraumatic stress disorder with some delusional thoughts and auditory hallucinations.  The appellant through his representative reported that his use of marijuana in Germany was to self-medicate for his posttraumatic stress disorder.  The appellant indicated that he had been in psychiatric treatment his whole life and that in service he was "not mentally with it" and was seeing the battalion chaplain.  He stated that he was trying to cope with military life.  

The Board finds that the evidence submitted subsequent to the August 2008 administrative decision is new in that it was not of record at the time of the prior denial.  In addition, assuming the credibility of the evidence, the evidence in conjunction with the evidence previously of record, provides an indication that the appellant's use of marijuana was self-medicating for PTSD and stress.  The appellant's indication that he was not with it mentally at the time he committed the offenses is evidence regarding insanity.  As such, the Board finds this evidence to be material. 

Thus, the Board finds that the evidence received in conjunction with the appellant's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim for VA benefits is granted.  38 C.F.R. § 3.156(a).

Since the Board has reopened the claim, it must consider whether it would be potentially prejudicial to the appellant in adjudicating this claim at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

In this case, the Board finds that no prejudice would accrue to the appellant in deciding this issue at this time.  Notably, the issue on appeal concerns whether the character of the appellant's period of service from October 1990 to September 1993, constitutes a bar to VA benefits.  In the April 2012 Statement of the Case, the issue was reviewed de novo.  Therefore, since the issue has already been adjudicated, it is not prejudicial to the appellant for the Board to adjudicate the matter on its merits. 

III.  Character of Discharge

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(c) provides, in part, benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Establishing a causal connection between the insanity and the act(s) is not required, however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham v. Brown, 8 Vet. App. 445, 449; VAOPGCPREC 20-97 (May 22, 1997).  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority. 38 C.F.R. § 3.12(d) and (h) .

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  VAOPGCPREC 20-97 (May 22, 1997).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The opinion also held that behavior which is generally attributable to a personality disorder or a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97.

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97. 

As indicated upon the appellant's Form DD-214, he received a bad conduct discharge as a result of court-martial, other.  Service personnel records reveal that the appellant pled guilty at a General Court-Martial to attempting to distribute 0.75 grams of marijuana through the U.S. Postal System (Article 80) and wrongful use of marijuana (Article 112a).  The appellant was sentenced to forfeit all pay and allowances, to be confined for six months, and to be discharged with a bad conduct discharge.

A Submission of Post-Trial Matters Pursuant to RCM 1105, Manual for Courts-Martial, 1984, asked that the bad conduct discharge be disapproved.  The appellant, through his counsel, indicated that he desired to continue to serve in the Army.  He cited that he had been punished for his wrongdoing and demonstrated rehabilitative potential by admitting his guilt before a military court-martial.  Mitigating circumstances were noted that the appellant used the marijuana on one occasion at a New Year's party he was attending.  It occurred while he was under a lot of stress due to his father's illness.  He admitted to the wrongfulness of this use.  However, it was argued that as this occurred off-duty it in no way impacted upon his duty performance and it in no way endangered other soldiers.  In regard to the distribution specification, the appellant's representative argued that the admission of guilt, the small amount of contraband, and the fact that the actions did not impact upon the military should be taken into account.  

Service treatment records do not reveal any separation examination; however, upon screening at confinement the appellant was noted to have been on a profile for back pain.  The screening indicated that the appellant had no difficulty bending and was taken off of profile with the exception of being prohibited from hard labor.  The screening further stated that the appellant was otherwise cleared for all activities.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric condition.

At a hearing before the Board in September 2012 the appellant's representative indicated that the appellant was abused as a child and that he had a diagnosis of posttraumatic stress disorder with some delusional thoughts.  The appellant's representative asserted that the appellant would not have resorted to smoking marijuana if he had not had posttraumatic stress disorder.  The appellant reported that he had psychiatric treatment his whole life.  He indicated that he had psychiatric problems while in service and had been seeing the battalion chaplain during the time.  The appellant stated that when he came into possession of some hashish he tried to send his girlfriend the drugs.  The appellant indicated that his father was undergoing heart surgery while the appellant was stationed in Germany and that the Red Cross was trying to get the appellant home in time.  However, he was not permitted to leave as his unit was in support of Desert Shield/Desert Storm.  In addition, the appellant indicated at the hearing that he was not with it mentally at the time he committed the offenses in service.  At the conclusion of the hearing, the undersigned Veterans Law Judge held the case open for an additional 30 days to afford the representative a chance to submit additional records regarding the appellant's psychiatric treatment.  No records were received in this time.  

The Board finds that the character of the appellant's period of service from October 1990 to September 1993 is a bar to entitlement to VA benefits.  As the appellant pled guilty before a general court-martial, he is barred from VA benefits unless it is found that he was insane at the time of committing the offense(s) causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v Brown, 8 Vet. App. 24 (1995).  The appellant argues that the effects of posttraumatic stress disorder and the stress he was under due to his father's sugery rendered him not in his right mind at the time of his offense.  The appellant stated that he was not with it mentally at the time of the commission of the offenses.  Both the appellant's current testimony and the post trial motion of record indicate that the appellant was under stress from his father's surgery at the time of his offense.  However, the Board notes that the appellant did not indicate at the time he pled guilty that he was insane or not with it mentally.  It was only indicated that he was under a lot of stress.  In addition, the Uniform Code of Military Justice (UCMJ) provides specific rules regarding the acceptance of pleas including what advice must be provided to the accused before a plea is accepted and ensuring that the plea is voluntary.  The appellant's contemporaneous service treatment records and the records of the appellant's court-martial do not reveal any psychiatric complaints.  In addition, contemporaneous with the appellant's court-martial the appellant sought to remain in the military, admitted wrongdoing, and did not indicate any psychiatric disorder or insanity.  The Board finds the appellant's assertions that were contemporaneous with his court-martial to be more probative that his statements at the hearing before the undersigned.  

There is no indication that the appellant was unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others at the time he committed the offenses.  As the appellant and his representative indicated at the time of the court-martial that this was his only infraction, there is no evidence that the appellant had a more or less prolonged deviation from his normal method of behavior.  As the appellant's representative at the time of the court-martial argued that the appellant's actions were off-duty and, therefore, did not impact on his duties or other soldiers, there is no evidence that the appellant's conduct interfered with the legal order of society.  As the appellant and his representative at the time of the court-martial argued that the appellant would like to rehabilitate and remain in service and had indicated that he was noted to have served well by a commanding officer, there is no evidence that the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  As such, the preponderance of the evidence is against a finding that the appellant was insane and the character of the appellant's period of service from October 1990 to September 1993, is a bar to entitlement to VA benefits.


ORDER

New and material evidence has been received to reopen a decision that the character of the appellant's period of service from October 1990 to September 1993 is a bar to entitlement to VA benefits, to that extent, the appeal is granted. 

The character of the appellant's period of service from October 1990 to September 1993 is a bar to entitlement to VA benefits.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


